DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 15 and “an exterior door” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 3, it is not clear exactly what “a swivel stop” is referring to and how this stop is related to “a swivel stop” stated in claim 1.
In claim 12, line 3, “the pivot stop” lacks antecedent basis.  Further, “the pivot stop…with one of more pivot stops” is confusing.  It is not clear exactly how many stops in the stop mechanism.
Claim 15 cannot be understood structurally.  It is not clear exactly what is defined as “a two-dimensional profile shape”, “a locating stop”, or “angles toward a pivot stop”.  In the present condition, the examiner is unable to consider the relationship between claim 15 and the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP ‘207 (JP 3140207 U).
Regarding claim 1, JP discloses a doorstop as claimed, including a bracket housing (2) configured to be mounted to a frame of an entry opening (see attached Patent Translate [0031] and [0047), JP states that the doorstop can be mounted to the doorframe, i.e., reversing the mounting position of figures 5 and 6(a)-(c)); a swivel stop (3) rotationally affixed to the bracket housing and able to rotate between a retracted position (fig. 1(a)) and an extended position (fig. 1(d)); wherein the extended position, the swivel stop is configured to be partially wedged between the frame and a door stile of a door to maintain the door in an open position; and wherein in the retracted position, the swivel stop is configured to retract into the bracket housing and allow the door to be in a closed position (figs. 5 and 6(a)-(c)).  Note that while the examiner hereby addresses the functionality of the door stop mechanism related to the door and frame, intended use is given no patentable weight.  The door and door frame are not considered positive limitations.  
As to claim 2, the bracket housing (2) includes an upper wall and a lower wall (7) and connected by via a bridge (14).
As to claim 3, the bracket housing includes one or more mounting portions (24, fig. 7) projecting from the upper wall, lower wall or both. 
As to claim 4, the one or more mounting portions include one or more flanges (24); and the flanges are mounted to the frame by mechanical fasteners (26).
As to claim 5, the distance between the upper wall and the lower wall forms a swivel gap (box-like base 2); and the swivel stop (3) is located within the gap (e.g., figs. 4 and 7).
As to claim 6, wherein extending through the upper wall, the lower wall, and the swivel stop is a pivot pin (5) which forms a rotational axis about which the swivel stop is able to rotate relative to the bracket housing (2).
As to claim 7, the swivel stop includes a wedge portion (19) that when in the extended position is located outside of the bracket housing (fig. 2(d)) and when in the retracted position is located at least partially within the swivel gap (fig. 1(a)).
As to claim 8, the length of the wedge portion (19) could have a length about the same as a width of a door frame.  The door frame is not a claimed limitation and is given no patentable weight.
As to claim 9, the wedge portion has a chock surface (elastic or rubber surface of 19, see Patent Translate [0038]) which is configured to be in contact with the door stile of the door.
As to claim 10, the chock surface (surface of 19) includes a fulcrum (fig. 1(d), the upper end of the swivel stop is swingable within groove 4 of the upper and lower walls and the surface of 19 acts as a fulcrum.  See Patent Translate [0029]).
As to claim 11, contact of the door stile with the chock surface biases the swivel stop toward a jamb channel and into the extended position and thus maintains the door propped in the open position (see fig. 2(d) and Patent Translate [0036], swivel stop maintains in the extended position when in contact with the door). 
As to claim 12, the bracket housing includes a pivot stop surface (9) formed at one or more peripheral surfaces; and the pivot stop surface is configured to come into contact with a pivot stop (8) of the swivel stop and locate the swivel stop in the retracted position.
As to claim 13, the pivot stop (protrusion 8) projects from the a body of the swivel stop.
As to claim 14, the pivot stop (8) is located between a chock surface (surface of 19) of the swivel stop and a rotational axis (5) of the swivel stop (figs. 1-2).
As to claim 16, the swivel stop has a two dimensional profile shape which is thinner in thickness closer to a rotational axis and thicker at a wedge portion (see fig. 3(b), a thinner right end and thicker left end). 
As to claim 17, “a storm door” is not a positive limitation and is therefore given no patentable weight.
As to claim 18, the door stop of JP can be used for universal mounting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hazard ‘240 (3,341,240) in view of JP ‘207 (JP 3140207 U).
Regarding claim 1, Hazard discloses a doorstop as claimed, including a bracket (38) configured to be mounted to a frame (12) of an entry opening; a swivel stop (20) rotationally affixed to the bracket and able to rotate between a retracted position (dotted line of fig. 1) and an extended position (solid line of fig. 1); wherein the extended position, the swivel stop is configured to be partially wedged between the frame and a door stile (15) of a door to maintain the door in an open position.  However, Hazard does not show a door stop mechanism having a bracket housing such that in the retracted position, the swivel stop is configured to retract into the bracket housing and allow the door to be in a closed position.  Instead, Hazard forms the bracket with two angled bars (38, 39).  JP teaches a door stop mechanism including a bracket housing (2) to provide a cover for the swivel stop (3) so that the swivel stop (3) is not visible and the cover is more attractive (see Patent Translate [0049]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Hazard with a bracket housing taught by JP to cover the swivel stop so that the swivel stop is invisible and the cover is more attractive.  
As to claim 2, the bracket housing (2) of JP includes an upper wall and a lower wall (7) and connected by via a bridge (14).
As to claim 3, the bracket housing of JP includes one or more mounting portions (24, fig. 7) projecting from the upper wall, lower wall or both. 
As to claim 4, the one or more mounting portions of JP include one or more flanges (24); and the flanges are mounted to the frame by mechanical fasteners (26).
As to claim 5, the distance between the upper wall and the lower wall of JP forms a swivel gap (box-like base 2); and the swivel stop is located within the gap (e.g., figs. 4 and 7).
As to claim 6, the pivot pin of JP extends through the upper wall, the lower wall, and the swivel stop and forms a rotational axis about which the swivel stop is able to rotate relative to the bracket housing (2).
As to claim 7, the swivel stop of Hazard includes a wedge portion (28) that when in the extended position is located outside of the modified bracket housing and when in the retracted position is located at least partially within the swivel gap of the modified bracket housing.
As to claim 8, the length of the wedge portion of Hazard (28) could have a length about the same as a width of a door frame.  The door frame is not a claimed limitation and is given no patentable weight.
As to claim 9, the wedge portion of Hazard (28) has a chock surface (“a protective, resilient bumper”, see col. 3, lines 16-19) which is configured to be in contact with the door stile of the door.
As to claim 12, the swivel stop of Hazard does not show a pivot stop.  The bracket housing taught by JP includes a pivot stop surface (9) formed at one or more peripheral surfaces; and the pivot stop surface is configured to come into contact with a pivot stop (8) of the swivel stop and locate the swivel stop in the retracted position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swivel stop of Hazard with a pivot stop as taught by JP, to keep the swivel stop in the retracted position. 
As to claim 13, the pivot stop taught by JP (protrusion 8) projects from the a body of the swivel stop.
As to claim 14, the pivot stop taught by JP (8) is located between a chock surface (surface of 19) of the swivel stop and a rotational axis (5) of the swivel stop (figs. 1-2).
As to claim 16, the swivel stop of Hazard (20) has a two dimensional profile shape which is thinner in thickness closer to a rotational axis (figs. 2-3, thinner arm section 32) and thicker at a wedge portion (thicker section 28). 
As to claim 17, “a storm door” is not a positive limitation and is therefore given no patentable weight.
As to claim 18, the door stop of JP and Hazard can be used for universal mounting.
As to claim 20, the Hazard-JP combination meets the method steps as claimed since all the steps are inherent operation steps of the door stop mechanism.  In this case, propping the door in the open position incudes moving the swivel stop of Hazard (20) from the retracted position to the extended position by rotating about axis (42) and removing from a swivel gap of the bracket housing (fig. 1 of Hazard); placing the swivel stop within a jamb channel (space between strip 18 and hinge 11) of a door frame (12); placing the swivel stop in contact with a hinge stile (15) such that the hinge stile is in contact with a fulcrum (resilient bumper of the bolt head 28) of the swivel stop and biases the swivel stop toward the jamb channel (biased by the compression between the door and the door stop mechanism).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hazard and JP as applied to claims 1-9, 12-14, 16-18 and 20 above, and further in view of Mehaffy ‘130 (3,044,130).
As to claim 19, the Hazard-JP combination meets the door stop mechanism as claimed (see explanation regarding claim 1 above).  Hazard does not specify that the door stop mechanism is mounted to the jamb of a door assembly between an additional exterior door mounted to the jamb and a storm door mounted to the door frame.  Instead, Hazard only points out that the door can be a door of public meeting places such as churches, auditoriums and the like where automatic door closures are frequently present (col. 1, lines 19-28).  Mehaffy teaches a door assembly including a frame (fig. 1, the frame receiving fasteners 28, 29) having a jamb (3), an exterior door (4) hingedly affixed to the jamb; a door frame (7) having a jamb channel (space receiving the storm door hinge and the hinge stile of the storm door 2, fig. 1), wherein the door frame is affixed to an exterior of the frame (fig. 1); a storm door (2) having a hinge stile (side section receiving fasteners 14 and 15) is hingedly mounted to the jamb channel.  The door of Hazard and the storm door of Mehaffy are comparable devices that perform similar functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the door stop mechanism of Hazard-JP to the storm door of Mehaffy, to achieve the predictable result of holding the door in open position in the same manner to let large number of people enter or exit.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
1,260,192 (Hall) shows a door stop having an eccentric engaging surface to lock the door stop  to a floor surface.
4,648,152 (Grewall) shows a retractable door stop pivotable between an extended position in which the door stop engages the door and a retracted position in which the door stop abuts the door jamb to enable the door to close.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
November 5, 2022